Since the amount of the commission is disputed and a question of fact with regard to the issue of damages is presented, defendant’s motion to resettle this court’s order entered July 24, 1975 is granted and the order resettled to provide for an immediate hearing to assess the amount or the extent of the damages resulting from the transaction of February 16, 1973, including, if appropriate, both the sale of defendant’s stock in the boating operations and the sale of the underlying real estate (CPLR 3212, subd [c]). Submit resettled order on notice. Concur—Stevens, P. J., Murphy, Lupiano, Capozzoli and Nunez, JJ.